Citation Nr: 1219316	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to March 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

Previously, in a March 2005 rating decision, the RO denied claims of service connection for generalized anxiety disorder, depressive disorder, simple phobia, and immature personality.  The Veteran did not file a timely notice of disagreement (NOD) disagreeing with that determination.  He then filed the instant claim of service connection for PTSD in August 2009.  His own statements when considered in combination with the pertinent VA treatment records show that the instant claim of service connection for PTSD presents a new claim with a distinct factual basis rather than a petition to reopen the claims previously denied in the March 2005 rating decision.  Also significant, the RO's development and adjudication of the instant appeal was limited in scope to PTSD.  Thus, the instant appeal arises from an original claim of service connection and is limited in scope to the issue of service connection for PTSD.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103; Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.




REMAND

Upon review, the Board finds that remand is necessary in this matter to obtain outstanding evidence.  

First, the Veteran testified at his August 2011 Board hearing that he has had ongoing treatment at his VA medical center in Salem, Virginia, during the past two to three years.  At present, the claims file contains VA treatment records from Salem through October 2009.  Thus, his hearing testimony indicates that pertinent VA treatment records remain outstanding.  

Second, the Veteran testified that he has also had treatment at a private facility, Benton Hospital.  These private records likewise remain outstanding.  

Finally, the Veteran marked in a prior VA Form 21-526 (Veterans Application for Compensation or Pension) from May 2004 that he was receiving benefits from the Social Security Administration (SSA).  He confirmed at a November 2004 VA examination that he had recently been awarded SSA disability benefits.  The November 2004 VA examiner commented that it was unclear if this award of SSA disability benefits was based on the Veteran's "many medical problems or include[d] psychiatric ones as well."  This evidence indicates that the SSA records may be pertinent to the remanded claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In short, the record before the Board at present demonstrates that there is potentially pertinent evidence that remains outstanding.  Upon remand, the RO must make as many attempts as necessary to obtain the missing evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim, including psychiatric treatment at Benton Hospital, which he identified at the August 2011 Board hearing.

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many requests as are necessary to obtain all available private medical records, if not already associated with the claims file.

The RO should also obtain from the Social Security Administration all records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

The RO should also obtain all of the Veteran's outstanding VA treatment records, including those since October 2009.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


